The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            October 27, 2022

                               2022COA126

22CA0291 Peo in Interest of Joergensen — Criminal Law —
Competency to Proceed — Involuntary Administration of
Medication — Sell Test — Procedure After Determination of
Competency or Incompetency

     This appeal arises out of a court order declining to authorize

the involuntary medication of the defendant, who is presently

incompetent and facing criminal charges. The court concluded the

People had met their burden to prove three of the four factors

required by Sell v. United States, 539 U.S. 166 (2003), to authorize

an involuntary medication order. The court also concluded that the

People proved the requested medication would render the defendant

competent. But the court also found that if the defendant was

restored to competency, he would cease taking the prescribed

medication and, as a result, would become incompetent before he

could be tried on the criminal charges. Based upon these findings,
the court concluded that the People had failed to prove that the

defendant would be rendered competent and that he would remain

competent until he could be tried on the underlying criminal

charges. Thus, the court concluded, the People had failed to meet

their burden under the second Sell factor and denied the request for

an involuntary medication order.

     No reported Colorado case has addressed whether the People

are required to prove that a prescribed medication would render a

defendant competent to stand trial and that the defendant’s

competency would be maintained until the trial actually occurs. The

division of the court of appeals determines that Sell does not impose

such a requirement. Additionally, and also as a matter of first

impression, the division concludes that a Sell order may subject a

defendant to involuntary medication to maintain their competency

until such time as the trial is completed.

     The division therefore reverses and remands the matter for

further proceedings.
COLORADO COURT OF APPEALS                                      2022COA126


Court of Appeals No. 22CA0291
Pueblo County District Court No. 21MH284
Honorable Tim O’Shea, Judge


The People of the State of Colorado,

Petitioner-Appellant,

In the Interest of Jesper Joergensen,

Respondent-Appellee.


                        ORDER REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division IV
                           Opinion by JUDGE SCHUTZ
                        J. Jones and Welling, JJ., concur

                         Announced October 27, 2022


Cynthia Mitchell, County Attorney, Kate H. Shafer, Special Assistant County
Attorney, Sarah Long, Assistant County Attorney, Pueblo, Colorado, for
Petitioner-Appellant

The Law Firm of John L. Rice, John L. Rice, Pueblo, Colorado, for Respondent-
Appellee
¶1    Few cases involve interests as weighty as those in which the

 state seeks to involuntarily medicate an individual, particularly

 when undertaken to restore their competency to stand trial. But as

 the United States Court of Appeals for the Fourth Circuit succinctly

 stated in United States v. Bush, 585 F.3d 806, 813 (4th Cir. 2009),

           It surely is not an overstatement to observe
           that the government’s ability to enforce the
           criminal laws in accordance with due process
           is the foundation on which social order rests
           and from which individual liberties emanate.
           Thus, when an individual commits a crime, he
           forfeits his liberty interests to the extent
           necessary for the government to bring him to
           trial.

¶2    In Sell v. United States, 539 U.S. 166, 179-82 (2003), the

 Supreme Court considered the delicate balance between a person’s

 liberty interests in being free from unwanted medication and the

 societal interest in restoring to competency and bringing to trial a

 person accused of committing a serious crime. Sell sets forth a

 four-part test that the government must satisfy before it may obtain

 a court order authorizing it to medicate an accused in such

 circumstances:

           First, a court must find that important
           governmental interests are at stake. . . .



                                   2
           ....

           Second, the court must conclude that
           involuntary medication will significantly further
           those concomitant state interests . . . [and]
           that administration of the drugs is
           substantially likely to render the defendant
           competent to stand trial . . . [without] side
           effects that will interfere significantly with the
           defendant’s ability to assist counsel in
           conducting a trial defense . . . .

           Third, the court must conclude that
           involuntary medication is necessary to further
           those interests . . . [and] that any alternative,
           less intrusive treatments are unlikely to
           achieve substantially the same results. . . .

           Fourth, . . . the court must conclude that
           administration of the drugs is medically
           appropriate, i.e., in the patient’s best medical
           interest in light of his medical condition.

 Id. at 180-81.

¶3    This case focuses on the second of these factors. We conclude

 that factor does not require the People to prove both that a

 defendant will be rendered competent to stand trial and that such

 competency will continue through the date of trial. Relatedly, we

 conclude that, if necessary, a Sell order may subject a defendant to

 involuntary medication to maintain their competency until such

 time as the trial is completed. Therefore, we reverse.



                                   3
          I.   Factual Background and Procedural Setting

¶4    Jesper Joergensen is accused of intentionally setting a fire in

 Costilla County that burned more than 100,000 acres and

 destroyed more than 140 structures. The People charged him with

 208 counts of arson in July of 2018. Since then, Joergensen has

 been found incompetent to stand trial on numerous occasions. In

 April 2020, the Costilla County District Court committed

 Joergensen to the custody of the Colorado Department of Human

 Services (CDHS) for competency restoration services. Joergensen

 was eventually transferred to the Colorado Mental Health Institute

 at Pueblo (CMHIP).

                      A.   The Initial Sell Hearing1

¶5    While at CMHIP, Joergensen refused to voluntarily take

 medication that his treatment team prescribed to restore him to

 competency. In August 2021, the People requested a Sell order

 authorizing the medical professionals treating Joergensen to




 1 Because of the controlling import of the test in Sell v. United
 States, 539 U.S. 166, 180-81 (2003), a hearing at which an
 involuntary medication order is requested to restore a defendant’s
 competency is frequently referred to as a Sell hearing, and the
 resulting order as a Sell order.

                                    4
 administer the following medications to him: Abilify, Geodon (both

 orally and by intramuscular injection), and Depakote. After a

 contested Sell hearing, the district court located in Pueblo County2

 (the mental health court) authorized CMHIP to involuntarily

 medicate Joergensen with Abilify only. Once this order was in

 place, Joergensen began to voluntarily take Abilify orally once a day

 and was doing so without physical force because he wanted to avoid

 being involuntarily administered injections as authorized by the

 court.

¶6    A few weeks later, Joergensen’s lawyers in the criminal case

 pending against him in Costilla County filed a motion for

 reconsideration. The mental health court granted the request for a

 hearing to address whether reconsideration of its order was

 appropriate. The court left in place the existing order authorizing

 the involuntary administration of Abilify, pending further order of

 the court.




 2A Sell hearing is properly located in the jurisdiction in which the
 defendant is located, in this case Pueblo County. § 16-8.5-112(2),
 C.R.S. 2022.

                                   5
                     B.    The Second Sell Hearing

¶7    After a second contested hearing in November 2021, the

 mental health court granted the motion for reconsideration and

 rescinded its prior involuntary medication order. It subsequently

 entered a written order setting forth its extensive factual findings

 and legal conclusions. The court determined that the People had

 met their burden with respect to factors one, three, and four of the

 Sell test. But the court found that the People had failed to meet

 their burden as to the second factor, which it interpreted as

 requiring proof that the administration of Abilify would render

 Joergensen competent and that he would maintain his competency

 until he was brought to trial.

¶8    The court found that Abilify was likely to return Joergensen to

 competency. Joergensen had been taking Abilify orally in

 accordance with the court’s August order prior to the November Sell

 hearing, but as previously noted, he was only doing so to avoid

 being forcibly medicated. Joergensen’s mental functioning had

 improved as of the date of the hearing, but he had not yet been fully

 restored to competency.




                                    6
¶9     But the mental health court went on to make a series of

  factual findings that led it to conclude that Joergensen’s

  competence would not persist through trial. First, the court found

  that once Joergensen was returned to competency, he would be

  sent from CMHIP to the Costilla County jail. Second, crediting the

  testimony of Costilla County Sheriff Danny Sanchez, the court

  found that because of staff limitations, the Costilla County jail was

  not in a position to administer medications to inmates on an

  involuntary basis. Thus, the court found that once Joergensen was

  restored to competency, he would immediately cease taking Abilify,

  and shortly thereafter, he would decompensate to a degree that he

  would no longer be competent to stand trial.

¶ 10   Coupling these factual findings, the mental health court

  determined that although Abilify, whether involuntarily

  administered or voluntarily taken, would restore Joergensen to a

  mental state in which he was competent to stand trial, he would not

  remain competent until the time of trial because of where he would

  be held pending trial. Thus, the court reasoned, the People had

  failed to prove that Abilify would render Joergensen competent until

  such time as he could stand trial. The People appeal this order.


                                    7
                        II.   Standard of Review

¶ 11   The resolution of a Sell motion presents a mixed question of

  fact and law. People in Interest of Hardesty, 2014 COA 138, ¶ 14.

  We review the court’s factual findings for clear error, and we review

  its application of those facts to the controlling legal standards de

  novo. Id.

¶ 12   At the Sell hearing, the People bear the burden of proving each

  of the four elements by clear and convincing evidence. People in

  Interest of R.F., 2019 COA 110, ¶ 17.

                              III.   Analysis

¶ 13   As discussed above, the People do not contest the mental

  health court’s factual and legal conclusions with respect to Sell

  factors one, three, and four. They argue, however, that the court

  misinterpreted the second Sell factor, and particularly, they take

  issue with the court’s conclusion that Joergensen’s potential

  decompensation if he stops taking Abilify in the future prohibits the

  present entry of an order authorizing the involuntary

  administration of Abilify. We agree that the mental health court

  erred.




                                     8
         A.   When is “Competency to Stand Trial” Measured?

¶ 14   The second Sell factor requires the People to demonstrate that

  the administration of the requested medication is substantially

  likely to render the defendant competent to stand trial. The factor

  does not expressly require the People to prove that the defendant is

  substantially likely to remain competent to stand trial until some

  future date. Nonetheless, the mental health court required the

  People to demonstrate that, if prescribed the medication,

  Joergensen would not only be rendered competent to stand trial but

  would also continue to remain competent until the trial occurs.

¶ 15   But neither the mental health court nor Joergensen cites any

  authority requiring the People to affirmatively demonstrate that a

  defendant will continue to voluntarily take medication or that jail

  personnel will administer the medication so that the defendant will

  not decompensate to incompetency before he can be brought to

  trial. Absent express authority requiring such proof, we are

  unwilling to impose that condition. Our decision is grounded in the

  objectives underlying our competency statutes, the statutory

  scheme the General Assembly adopted to accomplish those




                                    9
  objectives, and the need to guard against orders that are

  necessarily speculative about what will occur in the future.

                  B.    Relevant Competency Statutes

¶ 16   As a starting point, competency is generally measured as of an

  existing date — such as the date that a defendant is examined or

  that a contested hearing is held. Colorado’s competency statutes

  speak in terms of “competency to proceed.”

            “Competent to proceed” means that the
            defendant does not have a mental disability or
            developmental disability that prevents the
            defendant from having sufficient present ability
            to consult with the defendant’s lawyer with a
            reasonable degree of rational understanding in
            order to assist in the defense or prevents the
            defendant from having a rational and factual
            understanding of the criminal proceedings.

  § 16-8.5-101(5), C.R.S. 2022 (emphasis added); see also Pruett v.

  Barry, 696 P.2d 789, 792 (Colo. 1985) (To be deemed competent to

  stand trial, “it must appear that the accused has [sufficient] present

  ability to consult with his attorney with a reasonable degree of

  rational understanding, and that he has a rational as well as a

  factual understanding of the proceedings against him.” (quoting

  Kostic v. Smedley, 522 P.2d 535, 538 (Alaska 1974))) (emphasis

  added) (footnote omitted). The mental health court properly


                                    10
  concluded, with ample record support, that the prescribed Abilify

  would return Joergensen to a mental state in which he had this

  present ability to consult with his lawyer to assist in his defense.

¶ 17   But the mental health court interpreted Sell to also require

  that the People prove that Joergensen would remain competent

  until such time as he could be tried. The court’s conclusion rested

  on its interpretation of section 16-8.5-112(4), C.R.S. 2022, which

  provides as follows:

             If a defendant committed to the custody of
             [CDHS3] for evaluation or for restoration
             treatment is ordered by a court to accept
             treatment . . . and is subsequently returned to
             jail for pending court proceedings, the county
             jail may require the defendant to continue to
             receive the same court-ordered treatment that
             was administered by [CDHS] before the
             defendant was discharged from inpatient care,
             or, alternatively, appropriate medical
             personnel provided by the jail may forcibly
             administer such court-ordered medication to
             the defendant.




  3The competency statutes use the word “department,” which is
  defined as the Colorado Department of Human Services (CDHS).
  See § 16-8.5-101(9), C.R.S. 2022. CDHS, in turn, manages,
  supervises, and controls CMHIP. See § 27-90-104(1)(a), C.R.S.
  2022.

                                    11
  (Emphasis added.) The court concluded that the statute’s use of

  the term “may” authorizes, but does not require, jail staff to

  administer the court-ordered medication, whether directly or

  through the use of third parties. In other words, the court

  concluded that the statute gives local sheriffs complete and

  unfettered discretion whether to continue to subject a defendant to

  involuntary medications.

¶ 18   To begin, we are not persuaded that the legislature’s use of

  “may” in this context necessarily leads to the conclusion that the

  sheriff is authorized to unilaterally decide whether a defendant will

  or will not be required to continue to comply with an involuntary

  medication order. Instead, the use of “may” in this context is better

  understood to simply authorize the sheriff to permit jail personnel

  or other qualified medical professionals to involuntarily medicate a

  defendant subject to an involuntary medication order once the

  defendant is returned to the county jail. In other words, “may” in

  this context is a grant of authority to the county jail to continue to

  enforce an involuntary medication order, but not a grant of

  discretion to unilaterally decline to enforce such an order. And we

  reject the notion that the statute’s use of the word “may” somehow


                                    12
  requires — or even permits — a mental health court to consider

  whether a particular county jail is able or willing to effectuate a Sell

  order when deciding whether the Sell factors are satisfied, including

  whether a defendant is likely to maintain his competency until

  being brought to trial.

¶ 19        Moreover, even if we accept, for the sake of argument, that the

  mental health court’s interpretation of section 16-8.5-112(4) is

  accurate, it does not necessarily follow that the factual scenario

  envisioned by that court will come to pass.

       C.     The Mental Health Court’s Improper Factual Assumptions

¶ 20        From a factual perspective, the mental health court’s

  construction of the statute requires courts to speculate about what

  a defendant will do or not do at some future time when he is

  restored to competency. See, e.g., People v. Marez, 916 P.2d 543,

  547 (Colo. App. 1995) (trial court’s legal determination of exigent

  circumstances may not be based upon speculation). We recognize

  that Joergensen’s testimony supported the court’s findings that he

  would not voluntarily take Abilify once returned to competency.

  But Joergensen was incompetent at the time he provided this

  testimony. It is entirely possible that once rendered competent and


                                        13
  benefitting from enhanced mental capabilities, Joergensen may

  agree to take the prescribed Abilify voluntarily and without a court

  order authorizing involuntary medication. Thus, the mental health

  court’s order is predicated upon a factual scenario that may not

  come to pass.

¶ 21   More importantly, the competency statutes do not mandate

  that once a defendant is restored to competency, he must be

  returned to the local jail where the charges are pending.

  Specifically, section 16-8.5-111(3)(a), C.R.S. 2022, provides:

            When [CDHS] submits a report to the court
            that it is the position of [CDHS] that the
            defendant is restored to competency, the
            defendant may be returned to the custody of
            the county jail.

  (Emphasis added.) Thus, the statute does not mandate that a

  restored defendant be returned to the county jail but, rather, uses

  the permissive language “may be returned to the . . . county jail.”

  And nothing in the original order authorizing the involuntary

  medication of Joergensen required that he be returned to the

  Costilla County jail immediately upon being restored to competency.

  Therefore, if Joergensen is restored to competency, the executive

  director of CDHS — knowing that the Costilla County Sheriff may


                                    14
  not have the ability to administer medications on an involuntary

  basis — may elect to keep Joergensen at CMHIP until the trial can

  be held.

¶ 22   As evidenced by the remote Sell hearing held in this case, if

  Joergensen remained at CMHIP until his trial date, electronic

  communications could be established between Joergensen and his

  counsel to allow him to assist in the preparation of his defense. In

  addition, the evidence presented established that once rendered

  competent, Joergensen was not likely to become incompetent until

  the passage of thirty to forty days. Thus, he could be transported to

  Costilla County jail at the time of trial, and the trial could likely be

  completed while he remained in a competent state.

¶ 23   Moreover, even if Joergensen were returned to the Costilla

  County jail, section 16-8.5-111(3)(a) provides that

             [CDHS] shall notify the sheriff of the
             jurisdiction where the defendant is to be
             returned and the court liaison. . . . When a
             defendant is transferred to the physical
             custody of the sheriff, [CDHS] shall work with
             the sheriff and any behavioral health providers
             in the jail to ensure that the jail has the
             necessary information to prevent any
             decompensation by the defendant while the
             defendant is in jail, which must include
             medication information when clinically


                                     15
             appropriate. The report to the court must also
             include a statement that [CDHS] is returning
             the defendant to the custody of the county jail.

  Thus, the statute clearly contemplates communication and

  cooperation between CDHS and the county sheriff to facilitate an

  orderly transfer of the restored defendant and to ensure there is no

  decompensation.

¶ 24   The mental health court’s order also requires speculation

  about what would happen in the future assuming Joergensen is

  returned to the county jail. Sheriff Sanchez testified that the

  problem with involuntarily medicating Joergensen at the Costilla

  County jail is a lack of personnel qualified to administer the

  medication. But Sheriff Sanchez also testified that he would

  attempt to work with outside medical professionals to involuntarily

  administer the medication if required to do so by court order.

  Stated otherwise, if he received adequate resources, and there was

  a court order in place requiring him to facilitate the involuntary

  administration of Abilify, Sheriff Sanchez stated he would do his

  level best to fulfill that order. Given the significance and priority of

  bringing this case to trial for Joergensen, the People, and the

  alleged victims, we believe that it is improper to speculate or


                                     16
  assume that it will not be possible to involuntarily medicate

  Joergensen if he is returned to the Costilla County jail.

       D.   The Mental Health Court’s Improper Legal Assumption

¶ 25   Finally, we do not agree with the mental health court’s legal

  assumption that it is not possible to order Joergensen to be

  involuntarily medicated if he is returned to jail after his restoration

  to competency.

¶ 26   The first and last sentences of section 16-8.5-111(3)(a)

  contemplate that CDHS will notify the court where the criminal

  charges are pending of any impending transfer. Thus, the criminal

  court will also have notice of any issues concerning potential

  decompensation at the time of Joergensen’s transfer to the local jail.

  Nothing in Colorado’s statutory framework precludes the criminal

  court from entering appropriate orders to ensure that Joergensen

  continues to receive the necessary medications so that he does not

  decompensate and thereby frustrate the central purposes of the

  competency statutes.

¶ 27   Moreover, federal precedent applying Sell supports the

  conclusion that a court may enter orders to require an incompetent

  defendant to receive medication involuntarily, if necessary, once


                                     17
restored to competency to avoid decompensation either before or

during the trial. United States v. Mitchell, 11 F.4th 668, 674 (8th

Cir. 2021). As explained by the court in Mitchell,

          By focusing solely on the word “render,”
          Mitchell overlooks an important aspect of the
          Sell standard: “whether involuntary
          administration of drugs is necessary
          significantly to further a particular
          governmental interest, namely, the interest in
          rendering the defendant competent to stand
          trial.” Under Sell, the mere competency of a
          defendant, standing alone, is not the
          governmental interest at stake. Competency to
          stand trial is. And as Mitchell acknowledges,
          Sell authorizes the government not only to
          involuntarily medicate an incompetent
          defendant, but also to continue doing so
          during trial. Permitting involuntary
          medication through the conclusion of trial
          ensures, at the risk of stating the obvious, that
          the defendant will remain — at all necessary
          times — “competent to stand trial.” . . . Given
          that the purpose of involuntary medication
          under Sell is to ensure the defendant is
          competent enough to participate in trial,
          adopting a rule that categorically prohibits the
          involuntary medication of a defendant who has
          regained competency for some period of time,
          but who is unable to maintain it, would
          frustrate that purpose where an important
          governmental interest is at stake.

Id. at 673 (citations omitted). We find this reasoning persuasive.




                                  18
¶ 28   Joergensen attempts to distinguish Mitchell by arguing that

  federal statutes expressly authorize the administration of

  medication to retain a defendant’s competency. But the analysis

  and holding in Mitchell were not predicated upon any such statute

  but, rather, on a commonsense recognition of the competing

  interests that Sell balances. Id.

¶ 29   Additionally, although it may not be expressly authorized by

  Colorado’s competency statutes, it is consistent with the core

  purpose of our statutes to permit courts to require a competent

  defendant to continue to be medicated leading up to and during

  trial to ensure that they do not become incompetent. The failure to

  recognize such authority would sanction a result directly at odds

  with the statutes’ central purpose. As the mental health court

  acknowledged, the practical consequence of its interpretation of

  section 16-8.5-112(4)

            is to empower county sheriffs, through their
            discretion, to continue or not continue court-
            ordered treatment, with the ability to terminate
            court-ordered medication at the CMHIP gates,
            thus undoing the hard work and expenditure
            of state resources of physicians, CMHIP staff,
            county attorneys, respondent’s attorneys, and
            court staff (both criminal and civil), and



                                      19
            reversing the therapeutic gains made by the
            patients themselves.

  We appreciate the mental health court’s candor in its assessment of

  the practical consequences of its interpretation of the statute. But

  we part ways with the mental health court’s conclusion that section

  16-8.5-112(4) dictates such a result. Rather, we conclude that

  neither section 16-8.5-112(4) nor the balance of the competency

  statutes contemplates such a result. Instead, we conclude that the

  competency statutes permit a court, if necessary, to order a

  defendant to continue to receive appropriate medication to ensure

  that they are restored to competency and to continue such

  involuntary medication until the defendant’s trial is completed.

¶ 30   The mental health court failed to contemplate the possibility

  that a court may require a defendant to be subject to an involuntary

  mediation order once restored to competency or its ability to enter

  alternative orders to ensure a defendant’s competency is

  maintained. Instead, the court too narrowly construed our

  competency statutes and their purpose, and it assumed factual

  developments that may not come to pass.




                                   20
                            IV.   Conclusion

¶ 31   For the reasons stated, we reverse the mental health court’s

  order and remand the case for further proceedings consistent with

  this opinion. On remand, the mental health court shall

  immediately reinstate the order subjecting Joergensen to the

  involuntary administration of Abilify. Incident thereto, the court

  may extend the duration of the order through the date of any trial

  that may be held in this case, or the court may delay the decision of

  whether to extend the order through the date of a trial pending any

  additional hearing that may be held after Joergensen is returned to

  competency.

       JUDGE J. JONES and JUDGE WELLING concur.




                                   21